Citation Nr: 0308056	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound to the left kidney, to include 
loss of the left kidney.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, with 
arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of joints other than the lumbar spine.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by recurrent fever.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.
  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W. L.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1998 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that: a rating decision in June 1947 denied 
entitlement to service connection for fever and a back 
injury; a decision by the Board in January 1985 denied 
entitlement to service connection for arthritis and an 
acquired psychiatric disorder (nervous condition); and a 
rating decision in October 1990 denied entitlement to service 
connection for a shrapnel wound to a kidney with subsequent 
loss of the kidney and found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for arthritis.  Thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found that the additional evidence was not 
new and material, and the current appeal ensued.

On September 10, 2002, the veteran appeared and testified at 
a personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A rating decision in October 1990 denied entitlement to 
service connection for a shrapnel wound to the left kidney 
with subsequent loss of the left kidney.

2.  Additional evidence received since October 1990 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a shrapnel wound to the left 
kidney, to include loss of the left kidney.

3. A rating decision in June 1947 denied entitlement to 
service connection for a back injury, and a decision of the 
Board in January 1985 denied entitlement to service 
connection for arthritis.  A rating decision in October 1990 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
arthritis.

4.  Additional evidence received since October 1990 
concerning the veteran's lumbar spine is so significant that 
it must be considered in order to fairly decide the merits of 
his claim for service connection for degenerative disc 
disease of the lumbar spine, with arthritis.

5.  The veteran did not sustain an injury to his lower back 
in service, and there is no competent medical evidence that 
current degenerative disc disease of the lumbar spine, with 
arthritis, is related to any event in service.

6.  Additional evidence received since October 1990 
concerning the veteran's joints other than the lumbar spine 
is not so significant that it must be considered in order to 
fairly decide the merits of his claim.

7. A rating decision in June 1947 denied entitlement to 
service connection for fever.

8.  Additional evidence received since June 1947 is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a disability manifested by recurrent fever.

9. A decision of the Board in January 1985 denied entitlement 
to service connection for an acquired psychiatric disorder.

10.  Additional evidence received since January 1985 is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A rating decision in October 1990, denying entitlement to 
service connection for a shrapnel wound to the left kidney 
with subsequent loss of the left kidney, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since October 1990 is not 
new and material, and a claim of entitlement to service 
connection for residuals of a shrapnel wound to the left 
kidney, to include loss of the left kidney, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  A rating decision in October 1990, finding that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, with arthritis, and for 
arthritis of joints other than the lumbar spine, is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  Additional evidence received since October 1990 is not 
new and material, and a claim of entitlement to service 
connection for arthritis of joints other than the lumbar 
spine, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

5.  Additional evidence received since October 1990 is new 
and material, and a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
with arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

6.  Degenerative disc disease of the lumbar spine, with 
arthritis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

7.  A rating decision in June 1947, denying entitlement to 
service connection for fever, is final.  38 U.S.C.A. § 7105 
(West 2002).

8.  Additional evidence received since June 1947 is not new 
and material, and a claim of entitlement to service 
connection for a disability manifested by recurrent fever is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

9.  A decision of the Board in January 1985, denying 
entitlement to service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002).

10.  Additional evidence received since January 1985 is not 
new and material, and a claim of entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  

In a December 2002 letter, the Board notified the veteran as 
follows:

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claims that new 
and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an 
acquired psychiatric disorder and that new and material 
evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of 
shrapnel wounds, to include injury to the left kidney 
with resulting loss of most of the left kidney would be 
evidence tending to show that these claims should be 
reopened because new and material evidence has been 
received since the last final denials of the claims.  
New and material evidence: directly relates to the 
specific matter under consideration;
is neither cumulative nor redundant; and either by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Evidence needed to substantiate your attempt to reopen 
your claim for service connection for an acquired 
psychiatric disorder would be: medical evidence of a 
current diagnosis of psychiatric disability; evidence 
(other than your own statements) that you had a 
psychiatric disorder while on active duty; and medical 
evidence or a medical opinion linking a current 
acquired psychiatric disorder to your period of active 
service.  Evidence needed to substantiate your attempt 
to reopen your claim for service connection for 
residuals of shrapnel wounds, to include injury to the 
left kidney with resulting loss of most of the left 
kidney, would be: medical evidence of a diagnosis of a 
current disability of the left kidney as a residual of 
a shrapnel wound; evidence (other than your own 
statements) that you sustained a shrapnel wound to the 
left kidney in combat in World War II and had surgical 
removal of most of the left kidney at that time; and 
medical evidence or a medical opinion that you have a 
current disability of the left kidney which is related 
to a shrapnel wound during your active service.

Evidence needed to substantiate your claims for service 
connection for residuals of shrapnel wounds, to include 
degenerative disc disease and arthritis of the 
lumbosacral spine, and for a disability manifested by 
recurrent fever would be evidence tending to show that 
you currently have those disabilities which were 
incurred in or aggravated by your military service.  
Evidence needed to substantiate your claim for service 
connection for residuals of shrapnel wounds, to include 
degenerative disc disease and arthritis of the 
lumbosacral spine, would be: evidence (other than your 
own statements) that you sustained shrapnel wounds to 
the back in combat in World War II; and medical 
evidence or a medical opinion linking your current 
degenerative disc disease and arthritis of the 
lumbosacral spine to shrapnel wounds sustained while 
you were on active duty.  Evidence needed to 
substantiate your claim for service connection for a 
disability manifested by recurrent fever would be: 
evidence (other than your own statements) that you had 
fevers while you were on active duty; medical evidence 
that you currently have a disability manifested by 
recurrent fevers; and medical evidence or a medical 
opinion linking a current disability manifested by 
recurrent fevers to your period of active service.

It is your responsibility to obtain and submit the 
evidence described above to substantiate your claims.  
If you identify evidence which exists and request VA's 
assistance in attempting to obtain it, we will assist 
you in the way stated below.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's appeal.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

I. Residuals of Shrapnel Wound to Left Kidney, To Include Loss 
of Kidney

The evidence of record at the time of the rating decision in 
October 1990 included: a report of a medical examination at 
service separation in March 1946; records of the Office of 
the Surgeon General; VA postservice treatment and examination 
reports and records; statements by the veteran; and a report 
by the National Personnel Records Center (NPRC).

The Office of the Surgeon General records showed that the 
veteran was treated for acute gonococcal urethritis or 
cervicitis in December 1945.

At the examination for separation in March 1946, the 
veteran's genitourinary system was evaluated as normal.

A VA hospital summary in April 1947 noted that a left renal 
calculus was removed.  A VA hospital summary in June 1947 
noted that the veteran had a tiny calculus in the lower 
portion of the right ureter.  A kidney, ureter, bladder (KUB) 
series of 
X-rays and an intravenous pyelogram (IVP) showed that the 
stone had passed and that both kidneys were functioning 
normally.  At a VA examination in April 1948, no 
genitourinary disease was found.  A private physician, C. S. 
F., MD, reported in May 1948 that the veteran complained of 
pain in the region of the right kidney.  KUB revealed no 
stone in either kidney or in the ureter.  An IVP showed the 
kidney to fill and empty normally.  The diagnosis was normal 
excretory urogram.

At a VA fee-basis urologic examination in March 1984, the 
diagnosis was history of multiple bilateral renal calculi.

In a statement received in February 1990, the veteran stated 
that, during a battle in World War II, he sustained a 
shrapnel wound to a kidney and that, in an operation at a 
hospital in England, a kidney was removed.

In July 1990, the NPRC reported that the veteran's service 
medical records were presumed to have been destroyed in a 
fire at that facility in July 1973.

The basis of the RO's denial of the veteran's claim for 
service connection for residuals of a shrapnel wound to the 
left kidney, to include loss of the left kidney, was that 
there was no medical evidence of any shrapnel wound to the 
left kidney or of the surgical removal of the left kidney.

The additional evidence added to the record since the denial 
of the veteran's claim in October 1990 consists of statements 
and hearing testimony by the veteran.  At the hearing in 
September 2002, he testified that during his active service 
he sustained shrapnel wounds to both kidneys.  The Board 
finds that the veteran's statements and testimony are 
essentially cumulative of statements which he made prior to 
October 1990 and are thus not new.  His statements and 
testimony are also not material, because he presented no 
medical evidence that he does not have a left kidney and, as 
a layman, he is not qualified to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's claim for service connection for 
residuals of a shrapnel wound to the left kidney, to include 
loss of the left kidney, is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

II. Degenerative Disc Disease of Lumbar Spine, With 
Arthritis, and Arthritis of Other Joints

At the time of the rating decision in June 1947, the evidence 
included a report of an examination in March 1946 for service 
separation which noted no musculoskeletal defects.

At the time of the Board's decision in January 1985, the 
evidence included: a report of a VA orthopedic examination in 
April 1948; a report by a private physician in August 1983; 
and reports of VA X-rays and a VA examination in March 1984.

At the VA orthopedic examination in April 1948, the veteran 
complained of continuous aching of his back.  He gave no 
history of an injury to his back.  On examination, he could 
bend over and come to within one inch of the floor with the 
tips of his fingers.  Side motion was normal.  Straight leg 
raising produced no pain in the small of his back.  The 
examiner found nothing indicating any arthritic condition.  
The diagnosis was no orthopedic disorder found.

In August 1983, J. L. E., MD, reported that the veteran had 
degenerative changes of the lumbar spine and cervical spine.  
VA X-rays of the lumbar spine in March 1984 showed disc 
degeneration at the L3-4 and L5-S1 interspaces.  At the VA 
examination in March 1984, the pertinent diagnosis was 
history of hypertrophic arthritis of cervical and lumbar 
spine, confirmed by X-rays.

In January 1985, the Board found that there was no evidence 
of arthritis during the veteran's active service or until 
many years later and denied his claim of entitlement to 
service connection for arthritis.

The evidence at the time of the rating decision in October 
1990 included records from the University of Texas Health 
Center dated in 1989 and 1990, which showed a history of back 
problems since 1981 and a history of a lumbar laminectomy in 
1981.  A treatment record in January 1990 noted a history of 
back surgery with considerable residual back pain.

The additional evidence added to the record since October 
1990 includes a statement by a private physician in January 
2000 and the veteran's hearing testimony in September 2002.

In January 2000, K. J. P., MD, a private neurologist, 
reported that he had examined the veteran, who had central 
lumbar pain, which occasionally radiated to the left lower 
extremity.  The impression was lower facet joint pain.  Dr. 
K. J. P. stated, "I believe [the veteran's] symptoms are 
related to a war related injury.  This is based on the fact 
that he had no symptoms prior to an injury in the war where 
he was shot with shrapnel and then immediately experienced 
symptoms afterwards that have continued up until present."

In September 2002, the veteran testified that he had had back 
problems since he sustained shrapnel wounds in service and 
that he had arthritis in virtually every joint in his body.

The Board finds that Dr. K. J. P.'s statement, which relates 
a current back disorder to a claimed event during active 
service, is new and material evidence.  The veteran's claim 
for service connection for degenerative disc disease of the 
lumbar spine, with arthritis, is thus reopened and will be 
considered on the merits.  See 38 U.S.C.A. §§ 5108, 7104(b), 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The veteran's testimony concerning his joints other than his 
lumbar spine is new but not material, because he is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation, see Espiritu, supra, and so 
his testimony is not material.  Therefore, the claim for 
service connection for arthritis of joints other than the 
lumbar spine is not reopened.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

With regard to the merits of the claim for service connection 
for degenerative disc disease of the lumbar spine, with 
arthritis, the Board notes that, at the separation 
examination, there was a finding that there were no defects 
of the musculoskeletal system.  There were also no findings 
of any shrapnel wound to the lower back.  Furthermore, at the 
VA orthopedic examination in April 1948, the veteran denied 
having had any injury to his back.  The Board finds that this 
statement by the veteran in 1948 is more likely true than his 
testimony in 2002, over 54 years later, that he had sustained 
a shrapnel wound to the back in service.  Based on the 
separation examination and the April 1948 VA examination, the 
Board finds that the veteran did not sustain an injury to his 
back during active service.  Therefore, the opinion of Dr. K. 
J. P. was based on an inaccurate history and so has no 
probative value.  The Board concludes that the preponderance 
of the credible evidence is against the claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine, with arthritis.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

As the preponderance of the evidence is against the veteran's 
claim for service connection for degenerative disc disease of 
the lumbar spine, with arthritis, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 


III. Disability Manifested by Recurrent Fever

The evidence of record at the time of the rating decision in 
June 1947 included a report of a medical examination for 
separation in March 1946, a statement by the veteran on his 
application for compensation or pension received in April 
1947, and a VA hospital summary in April 1947.  The 
examination for separation was negative for any findings of 
current fever or history of fever.  On his application for 
compensation or pension, the veteran stated that he had been 
hospitalized for fever for 2 weeks in Germany in December 
1945.  The VA hospital summary was negative for fever.

The additional evidence added to the record since June 1947 
includes reports of VA examinations in April 1948 and March 
1984, which were negative for any findings or a diagnosis of 
fever, and the veteran's testimony at the hearing in 
September 2002.  The veteran testified that: he had an 
episode of fever in service; and "I do have fever 
occasionally but I got no way to say it was connected to 
that."

The Board finds that the additional evidence concerning fever 
is new but it is not material, because it does not contain 
any diagnosis of a current disability manifested by recurrent 
fever and it does not contain any competent medical evidence 
relating any such disability to the veteran's period of 
active service.  There is thus no basis on which to reopen 
the veteran's claim for service connection for a disability 
manifested by recurrent fever.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

IV. Acquired Psychiatric Disorder

The evidence at the time of the Board's decision in January 
1985 included a report of an examination for service 
separation in March 1946, at which the psychiatric diagnosis 
was "normal", and the report of a VA psychiatric 
examination in March 1984, at which the diagnosis was no 
psychiatric disease found.

The additional evidence added to the record since January 
1985 consists of the veteran's testimony at the hearing in 
September 2002 that, in service, he had a nervous condition 
after being hit by shrapnel and that, after service, he 
received "nerve tablets" from private doctors.  The Board 
finds that the veteran's testimony, while new, is not 
material, because the veteran is not qualified to offer a 
diagnosis of his psychiatric status either when he was on 
active duty or at the present time.  See Espiritu, supra.  
There is thus no basis on which to reopen the veteran's claim 
for service connection for an acquired psychiatric disorder.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, with arthritis, the appeal 
is granted to that extent.

Service connection for degenerative disc disease of the 
lumbar spine, with arthritis, is denied.

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for residuals of 
a shrapnel wound to the left kidney, to include loss of the 
left kidney, arthritis of joints other than the lumbar spine, 
a disability manifested by recurrent fever, and an acquired 
psychiatric disorder, the appeal on those issues is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

